DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/13/22, with respect to the Restriction Requirement have been fully considered and are persuasive.  The Requirement for Restriction has been withdrawn. 
Allowable Subject Matter
Claims 1-29 are allowed. The prior art made of record fails to explicitly disclose the associated pivot pin mechanism for opening and closing a telecom housing with the components claimed. The lid for applicant’s housing is able to articulate upwards in an opening fashion on both ends of the hinged members whereas the prior art appears almost always using a fixed hinge on one side opposing the opening latches.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2018/0270977.
US 2016/0077409.
US 8,272,527. 
US 2011/0013875.
US 7,612,300. 
US 2005/0271344 (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883